993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael E. BROWN, by his parents & natural guardians, GaryE. Brown & Mary Ellen Brown;  Gary E. Brown, Individuallyand as parent and natural guardian of Michael E. Brown, aminor, Guardian ad Litem;  Mary Ellen Brown, Individuallyand as parent and natural guardian of Michael E. Brown, aminor, Guardian ad Litem, Plaintiffs-Appellants,v.GREENVILLE COUNTY SCHOOL DISTRICT, Defendant-Appellee,andThomas KERNS, Superintendent;  Bob King, Supervisor ofSpecial Education;  Marian Hayes, Special EducationConsultant;  Barbara Gill; Deposition Clerk, in her officialcapacity;  Robert Black, Director, Office of Programs forthe Handicapped, in his official capacity;  Barbara Nielsen,Superintendent of Education, in her official capacity;South Carolina State Department of Education; South CarolinaState Board of Education, Defendants.
No. 92-1697.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 30, 1993Decided:  May 26, 1993

Appeal from the United States District Court for the District of South Carolina, at Greenville.  G. Ross Anderson, Jr., District Judge.  (CA-91-2434-6-3K)
Gary E. Brown, Mary Ellen Brown, Appellants Pro Se.
David Thomas Duff, Kenneth Lendren Childs, Allen Dean Smith, Childs & Duff, P.A., Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before NIEMEYER and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gary E. Brown and Mary Ellen Brown appeal from the district court's order denying their request for relief under the Individuals with Disabilities Education Act (IDEA), 20 U.S.C.A.ss 1400-1427 (West 1990 & Supp. 1992).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Greenville County Sch. Bd., No. CA-91-2434-6-3K (D.S.C. May 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED